DETAILED ACTION

Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 






Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,351,073.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element of step whose function is not needed would be obvious to one of ordinary skill in the art.
Hence, it is obvious that the claimed combination or the more narrow claims of the patent would encompass the broader claimed combination of the claims of the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer (US 6,917,854).


    PNG
    media_image1.png
    553
    903
    media_image1.png
    Greyscale
As per claim 1, Bayer (US 6,917,85) teaches a robot (see Figs. 1-4, element 5), comprising: a main body including: a traveling wheel (see col. 2, lines 1-15, having a robot moving itself has shown clear evidence of wheel); an accessory mounting portion (see Fig. 1, wherein element 7, has been interpreted as accessory mounting portion); and an opening (see the robot’s bod may have many types of opening by design choice), the opening being spaced apart from the accessory mounting portion (see Fig. 1, wherein element 7, has been interpreted as accessory mounting portion); a rear sensor (see col. 1, lines 29-34, having front and rear sensor falls under design choice) accommodated in the opening and facing a rear of the robot (see Figs. 1-4, element 5) to sense outside of the main body (see Figs. 1 and 2, element 7, has protruded outside the robot’s body); and an accessory including: a mounter mounted on the accessory mounting portion (see Fig. 1, wherein element 7, has been interpreted as accessory mounting portion); and a supporter for and an opening (see Figs. 1-2, element 7, for holding and supporting article like element 1.1), wherein an upper end of the opening has a height lower than or equal to a and an opening (see Figs. 1 and 2). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Bayer into the intended end result, thereby improving the robot as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).
 
As per claim 2, Bayer teaches wherein a and an opening (see Figs. 1 and 2) mounting portion (see Fig. 1, wherein element 7, has been interpreted as accessory mounting portion) has a height higher than a height of each of the upper end of the opening and the and an opening (see Figs. 1 and 2).  

As per claim 3, Bayer teaches wherein an upper end of the accessory (see Figs. 1 and 2) mounting portion (see Fig. 1, wherein element 7, has been interpreted as accessory mounting portion) has a height lower than a height of an upper end of the accessory (see Figs. 1 and 2).  

As per claim 5, Bayer teaches wherein the supporter comprises: a lower supporter for supporting a bottom surface of the article (see Figs. 1 and 2, element 7); and an upper supporter for supporting an upper portion of the article, the upper supporter being connected to the lower supporter (see Figs. 1 and 2, element 7).  

As per claim 6, Bayer teaches wherein the main body includes a top surface, a bottom surface (see Figs. 1 and 2), and a outside of the main body (see Figs. 1 and 2), and wherein the lower supporter faces a portion of the outer outside of the main body (see Figs. 1 and 2) of the main body between the opening and the accessory mounting portion (see Fig. 1, wherein element 7, has been interpreted as accessory mounting portion).  

As per claim 7, Bayer teaches wherein the main body includes a top surface, a 47Attorney Docket No.: 3449-4008PUSI bottom surface (see Figs. 1 and 2), and a outside of the main body (see Figs. 1 and 2), wherein the outside of the main body (see Figs. 1 and 2) of the main body includes a rear wall, wherein the robot (see Figs. 1-4, element 5) further comprises a foot supporter disposed on a front lower portion of the outside of the main body (see Figs. 1 and 2) of the main body, and wherein the opening protrudes from the rear wall of the main body in a longitudinal direction (see Figs. 1 and 2).  

As per claim 8, Bayer teaches wherein the top surface of the main body is above the accessory mounting portion and the opening (see Fig. 1, wherein element 7, has been interpreted as accessory mounting portion).  

As per claim 9, Bayer teaches wherein the top surface of the main body is planar (see Figs. 1 and 2), and wherein the bottom surface of the main body is planar (see Figs. 1 and 2, having the top surface planar falls under design choice).  

As per claim 10, Bayer further comprising a first front sensor (see col. 1, lines 29-34, having front and rear sensor falls under design choice) disposed on the foot supporter (see Figs. 1 and 2).  

As per claim 11, Bayer further comprising: a seating body disposed above the main body; and a second front sensor disposed on the seating body (see col. 1, lines 29-34, having front and rear sensor falls under design choice).  

As per claim 12, Bayer teaches wherein the seating body includes a first armrest and a second armrest, and wherein one of the first armrest and the second armrest includes the second front sensor (see col. 1, lines 29-34, having front and rear sensor falls under design choice).  

As per claim 13, Bayer teaches wherein the first armrest includes a display configured to display traveling information of the robot (see Figs. 1-4, element 5), wherein the display is rotatably connected to the first armrest, and wherein the first armrest includes the second front sensor (see col. 1, lines 29-34, having front and rear sensor falls under design choice).  

As per claim 14, Bayer further comprising a steering provided on the first armrest, and wherein the steering is configured to control the traveling wheel (see col. 2, lines 1-15, having a robot moving itself has shown clear evidence of wheel) to steer the robot (see Figs. 1-4, element 5).  

As per claim 15, Bayer teaches robot (see Figs. 1-4, element 5), comprising: a main body including: a traveling wheel (see col. 2, lines 1-15, having a robot moving itself has shown clear evidence of wheel); an accessory mounting portion (see Fig. 1, wherein element 7, has been interpreted as accessory mounting portion); and an opening (see the robot’s bod may have many types of opening by design choice), the opening being spaced apart from the accessory mounting portion (see Fig. 1, wherein element 7, has been interpreted as accessory mounting portion);  49Attorney Docket No.: 3449-4008PUS1 a foot supporter disposed on the main body (see Figs. 1 and 2, wherein the wheels has been interpreted as legs); a seating body disposed above the main body; a rear sensor (see col. 1, lines 29-34, having front and rear sensor falls under design choice) accommodated in the opening and facing a rear of the robot (see Figs. 1-4, element 5) to sense outside of the main body (see Figs. 1 and 2, element 7, has protruded outside the robot’s body); a first front sensor (see col. 1, lines 29-34, having front and rear sensor falls under design choice) provided on the foot supporter or the seating body; and a rear accessory including: a mounter mounted on the accessory mounting portion (see Fig. 1, wherein element 7, has been interpreted as accessory mounting portion); and a supporter for and an opening (see Figs. 1-2, element 7, for holding and supporting article like element 1.1), wherein a lower end of the rear accessory faces an outer surface of the main body in a longitudinal direction and faces an upper end of the opening (see Figs. 1 and 2).  Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Bayer into the intended end result, thereby improving the robot as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 16, Bayer teaches wherein a and an opening (see Figs. 1 and 2) mounting portion (see Fig. 1, wherein element 7, has been interpreted as accessory mounting portion) has a height higher than a height of each of the upper end of the opening and the and an opening (see Figs. 1 and 2), and wherein an upper end of the accessory (see Figs. 1 and 2) mounting portion (see Fig. 1, wherein element 7, has been interpreted as accessory mounting portion) has a height lower than a height of an upper end of the accessory (see Figs. 1 and 2).  

As per claim 17, Bayer teaches wherein the supporter comprises: a lower supporter for supporting a bottom surface of the article (see Figs. 1 and 2, element 7); and  50Attorney Docket No.: 3449-4008PUS1 an upper supporter for supporting an upper portion of the article, the upper supporter being connected to the lower supporter.  

As per claim 18, Bayer teaches wherein the seating body includes a first armrest and a second armrest, and wherein the first armrest includes a second front sensor (see col. 1, lines 29-34, having front and rear sensor falls under design choice).  

As per claim 19, Bayer teaches wherein the first armrest further includes a display configured to display traveling information of the robot (see Figs. 1-4, element 5), wherein the display is spaced apart from the second front sensor (see col. 1, lines 29-34, having front and rear sensor falls under design choice), and wherein the display is rotatably connected to the first armrest (see cl. 5, wherein the display can be placed anywhere by design choice).  

As per claim 20, Bayer teaches wherein the main body includes a top surface, a bottom surface (see Figs. 1 and 2), and a outside of the main body (see Figs. 1 and 2), wherein the outside of the main body  of the main body includes a rear wall (see Figs. 1 and 2), wherein the foot supporter is disposed on a front lower portion of the outside of the main body  of the main body (see Figs. 1 and 2, ), and wherein the opening protrudes from the rear wall of the main body in the longitudinal direction (see Figs. 1 and 2).


Allowable Subject Matter


Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to tech or fairly suggest with respect to claim 4, wherein a width of the opening is greater than a width of the accessory, and wherein a maximum horizontal width of the accessory is less than a horizontal width of the main body.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-11154442 is directed to “A motorized mobile system includes a human machine interface (HMI) to provide control instructions to the system. A controller in the system receives the control instructions and generates a control signal, wherein the generated control signal causes one or more components of the motorized mobile system to respond. One or more sensors generate health data related to a user, wherein the health data is stored in a secure memory connected to the controller, and wherein the stored user health data is used to bias the control signal for the motorized mobile system.”;
US-20200237590 is directed to “electric wheelchair”;
US-11351073 is directed to “Provided is a robot. The robot includes a main body provided with a traveling wheel, a seat disposed above the main body, a backrest spaced apart from the seat, a link configured to connect the seat to the backrest, a first tilting mechanism embedded in the seat, the first tilting mechanism being configured to tilt the link with respect to the seat, and a second tilting mechanism embedded in the backrest, the second tilting mechanism being configured to tilt the backrest with respect to the link.”;
Ikeda et al., is directed to “Autonomous Step Climbing Strategy Using a Wheelchair and Care Robot”;
Ikeda et al., is directed to “Stable Step Climbing and Descending for Tandem Wheelchairs Connected by a Passive Link”;
Ikeda et al., is directed to “Step moving for an electric wheelchair using a robot programmable over the intranet,”
Nakjima, is directed to “Evaluation of the Mobility Performance of a Personal Mobility Vehicle for Steps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    275
    275
    media_image2.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B